Citation Nr: 0027795	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  94-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
disability, currently rated 60 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1982 to 
April 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) April 1996 rating decision 
which denied a rating in excess of 40 percent for the 
service-connected low back disability following the 
expiration of a period of temporary total convalescent rating 
on April 1, 1993, and granted service connection for 
hypertension, assigning it a 10 percent rating.  

By RO rating decision in July 1997, the rating of the 
veteran's service-connected low back disability was increased 
from 40 to 60 percent, effective March 26, 1996.  By RO 
decision in May 1999, the rating of his service-connected 
hypertension was increased from 10 to 30 percent, effective 
May 5, 1998.  In view of AB v. Brown, 6 Vet. App. 35, 38 
(1993), the claims remain in controversy where less than the 
maximum available benefit is awarded.  As the veteran noted 
disagreement with the initial rating assigned his 
hypertension in April 1996 and perfected his appeal as to 
that issue, the propriety of the rating from effective date 
of the award through to final resolution of the issue is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).

By RO rating decision in May 1999, the veteran was awarded 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), effective 
September 26, 1997; he was informed that the severity of his 
disability (on which TDIU was warranted) appeared likely to 
improve and was subject to future examination; by rating 
decision in July 2000, the status of his TDIU was established 
as permanent (without another medical examination).  At his 
July 2000 Travel Board hearing, he first raised a claim of 
entitlement to an effective date earlier than September 1997 
for entitlement to TDIU.  As such claim has not yet been 
adjudicated by the RO, it is referred to the RO for initial 
adjudication.  See Kandik v. Brown, 9 Vet. App. 434 (1996); 
Hanson v. Brown, 9 Vet. App. 29 (1996).


REMAND

The veteran's increased rating claims are well grounded as 
they are capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This is based on his assertion that 
the impairment resulting from his low back disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); the claim of a rating in excess of 30 
percent for hypertension is well grounded as it stems from 
the rating initially assigned at the time of the grant of 
service connection.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  If a claim is well grounded, VA has a duty to assist 
in developing facts pertinent to the claim to include a 
thorough contemporaneous VA examination.  Hyder v. Derwinski, 
1 Vet. App. 221 (1991).

VA medical examination was most recently performed in March 
1999, addressing both objective and subjective manifestations 
of the veteran's low back disability and his hypertension; 
the examination reports do not reflect a review of the claims 
file and the extensive medical evidence contained therein; it 
appears that the pertinent history recorded on examination 
was based on history reported by the veteran himself.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase (as is the case here 
with the veteran's hypertension).  Fenderson, 12 Vet. 
App. 119.

On the other hand, where entitlement to compensation has 
already been established (as is the case relative to the 
veteran's low back disability), disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle, 2 Vet. App. at 631-32 (in a 
claim for increased rating, appellant claims the disability 
has increased in severity since a prior final decision).  
While the pertinent VA regulations do not give past medical 
reports precedence over current findings, a rating specialist 
should review the entire recorded history of a disability in 
order to make a more accurate evaluation.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  
Thus, the claims file must be made available for review by 
the examiners in conjunction with reexamination.

At his July 2000 Travel Board hearing, the veteran testified 
that the symptoms and impairment associated with his service-
connected low back disability and hypertension increased in 
severity since the last VA medical examination in March 1999, 
noting that he received frequent and regular treatment from 
private providers and at a VA facility in Birmingham.  The 
most recent medical evidence of record documenting treatment 
for the service-connected disabilities is dated in November 
1998 (exclusive of the March 1999 VA medical examination 
reports and an October 1999 letter from J. Beretta, D.O., 
reporting that he treated the veteran for two years and 
suggesting that he was totally and permanently disabled due 
to low back disability and hypertension).

Although the veteran was recently awarded TDIU, complete 
medical records (VA and private) since November 1998 are 
pertinent to his claims of increased, schedular ratings of 
his low back disability and hypertension.  Thus, all 
available outstanding VA and private treatment records should 
be secured and associated with the veteran's claims folder.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

It is noted that the veteran's service-connected low back 
disability is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (intervertebral disc syndrome), and a 60 
percent rating is assigned (effective from March 1996).  
Although the 60 percent rating represents the maximum 
available rating under Code 5293, higher ratings may be 
assigned, in appropriate situations, under Codes 5285 or 5286 
(residuals of fracture of vertebra and complete ankylosis of 
the spine, respectively), including by application of 
38 C.F.R. § 4.20 (analogous rating).  Thus, a thorough, 
contemporaneous VA orthopedic examination should be conducted 
to assess the current severity of the veteran's service-
connected low back disability, addressing the extent of 
functional impairment, including during flare-ups of symptoms 
in relation to objective manifestations of the disabilities.  
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and dates 
of treatment of all medical care 
providers who treated him in association 
with his low back disability and 
hypertension since November 1998.  After 
any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA and private 
reports of medical treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder, 
particularly all outstanding records 
from the VA medical facility in 
Birmingham.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examination report should include a full 
description of all pertinent symptoms 
and clinical findings, and an assessment 
of the functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect a review of the 
claims folder.  The examiner should 
elicit all subjective complaints 
concerning the veteran's service-
connected low back disability and 
provide an opinion as to whether there 
is adequate pathology present to support 
each subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena.  The examiner should also comment 
on whether there are other objective 
indications of the extent of the 
veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.

3.  The veteran should then be afforded 
a VA cardiovascular examination to 
determine the nature and severity of his 
service-connected hypertension.  The 
entire claims folder, and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected cardiovascular 
disability in accordance with new 
criteria effective January 12, 1998 
(38 C.F.R. § 4.104), must be provided 
the examiner for review in conjunction 
with the examination; the examination 
report should reflect a review of the 
claims file and the pertinent evidence 
referable to the service-connected 
hypertension contained therein.

4.  The RO review of the veteran's claim 
relative to low back disability should 
include in its readjudication of the 
evidence consideration of 38 C.F.R. 
§§ 4.20, 4.40, 4.45 and 4.59, and should 
specifically document consideration of 
38 C.F.R. § 3.321(b)(1) (1999).  See 
Floyd v. Brown, 9 Vet. App. 88 (1996) 
(the Board is precluded from assigning 
an extraschedular rating in the first 
instance).

5.  The RO should carefully review the 
examination reports and other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  The veteran has the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


